DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The term “best” in claims 1, 5, 6, 10, 14, and 15 is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “sound and picture quality corresponding to the real scene according to best sound and picture 
Claims 2-4 recite are dependent on claim 1, but recite “a real scene.” Is this “real scene” different than the “real scene” recited in claim 1? If not, please amend to recite “the real scene.”
Claims 3 and 12 recite “determining the real scene reflected in the current screen according to the confidence level of the real scene recognized each time.” It is unclear what is being determined about the real scene. Please amend or clarify claims 3 and 12 to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 4 is dependent on claim 1 and recites “a second predetermined time.” However, claim 1 does not a recite a first predetermined time. Please amend or clarify claims 1 and/or 4 to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claim 13 is rejected using similar reasoning as claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US Pub. No. 2017/0278546).
Consider claim 1. Xiao et al. teaches a method for enhancing sound and picture quality based on scene recognition, applied to a display, comprising: recognizing a real scene reflected in a current screen of the display (para. 0060 describes displaying video content); calculating sound and picture quality enhancement parameters matching the real scene (para. 0050 describes an enhancement algorithm of associated multimedia information); and controlling the display to play sound and picture corresponding to the real scene according to best sound and picture quality corresponding to the sound and picture quality enhancement parameters (paras. 0067-0074 describe display to play brightness and color corresponding to the scene)
Consider claim 2. Xiao et al. teaches the method for enhancing sound and picture quality of claim 1, wherein recognizing a real scene reflected in a current screen of the display comprises: extracting a region image in the current screen; detecting a scene feature in the region image through a neural network; and recognizing the real scene reflected in the current screen according to the detected scene feature (para. 0121 describes extracting feature description factors, training by the neural network, of the environment).
Consider claim 3. Xiao et al. teaches the method for enhancing sound and picture quality of claim 1, wherein recognizing a real scene reflected in a current screen of the display comprises: recognizing the real scene reflected in the current screen of the display multiple times within a first predetermined time to obtain a confidence level of the real scene recognized each time; and the method further comprises: determining the real scene reflected in the current screen according to the confidence level of the real scene recognized each time (paras. 0079-0082 describe enabling an enhancement mode based on exceeding or failing to meet a threshold).
Consider claim 4. Xiao et al. teaches the method for enhancing sound and picture quality of claim 1, further comprising: capturing multiple current screens of the display at a predetermined frequency within a second predetermined time; wherein recognizing a real scene reflected in a current screen of the display comprises: detecting each of the captured current screens to obtain the real scene corresponding to each current screen; and recognizing the real scene reflected in the current screen of the display according to the real scene corresponding to each current screen (paras. 0016-022 describe a key frame collection frequency).
Claims 5, 6, 10-15, and 18 rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Pub. No. 2017/0278546) in view of Official Notice.
Consider claim 8. Xiao et al. teaches all claimed limitations as stated above, except wherein the real scene is an actual scene played on the current screen of the display, and the actual scene includes a movie scene, a news scene, a sports scene and/or a concert scene.
However, the examiner takes official notice that it is well known in the art for video content to include a movie scene, a news scene, a sports scene and/or a concert scene.
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the real scene is an actual scene played on the current screen of the display, and the actual scene includes a movie scene, a news scene, a sports scene and/or a concert scene, in order to provide a user with a series of shots.
Claim 16 is rejected using similar reasoning as corresponding claims above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Pub. No. 2017/0278546) in view of Gupta et al. (US Pub. No. 2013/0162867).
Consider claim 9. Xiao et al. teaches all claimed limitations as stated above, except matching an extracted scene feature in the region image with a stored scene feature of the real scene to determine a matching similarity; calculating the confidence level of the real scene according to the matching similarity; and recognizing the real scene reflected in the current screen according to the confidence level of the real scene.
However, Gupta et al. teaches matching an extracted scene feature in the region image with a stored scene feature of the real scene to determine a matching similarity; calculating the confidence level of the real scene according to the matching similarity; and recognizing the real scene reflected in the current screen according to the confidence level of the real scene (abstract describes matching an extracted scene model with a stored scene feature to determine a matching similarity; calculating the similarity score according to the matching similarity; and recognizing the scene reflected according to the similarity score).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to match an extracted scene feature in the region image with a stored scene feature of the real scene to determine a matching similarity; calculate the confidence level of the real scene according to the matching similarity; and recognize the real scene reflected in the current screen according to the confidence level of the real scene, in order to maintain a multi-appearance scene model for an image sequence as suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paula et al. (PCT/US2018/019060) discloses determining environmental context based on an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484